Exhibit 10.21

 

EXECUTION VERSION

 

 

 

 

 

 

 

 

 

 

NORDEA BANK FINLAND PLC, NEW YORK BRANCH

1211 Avenue of the Americas, 23rd Floor

New York, New York 10036

SKANDINAVISKA ENSKILDA BANKEN AB (PUBL)

Kungsträdgårdsgatan 8,

106 40, Stockholm, Sweden

DVB BANK SE

Platz der Republik 6

0325 Frankfurt, Germany

 

 

 

ABN AMRO CAPITAL USA LLC

100 Park Avenue, 24th Floor

New York, New York 10017

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK

9 quai du Président Paul Doumer

92920 Paris, France

DEUTSCHE BANK AG FILIALE DEUTSCHLANDGESCHÄFT

Adolphsplatz 7

D-20457 Hamburg, Germany

 

CRÉDIT INDUSTRIEL ET

COMMERCIAL

520 Madison Avenue,

New York, New York 10022

BNP PARIBAS

16 rue du Hanovre

75002 Paris, France

 

CONFIDENTIAL

October  6 , 2016

Genco Shipping & Trading Limited

299 Park Avenue

New York, NY 10171-0002

Attention: John C. Wobensmith

Re:      Second Amended and Restated Commitment Letter – up to $400,000,000
Credit Facility

Ladies and Gentlemen:

You have informed Nordea Bank Finland plc, New York Branch (“Nordea”),
Skandinaviska Enskilda Banken AB (publ) (“SEB”), DVB Bank SE (“DVB”), ABN AMRO
Capital USA LLC (“ABN”), Crédit Agricole Corporate and Investment Bank
(“CA-CIB”), Deutsche Bank AG Filiale Deutschlandgeschäft (“DB”), Crédit
Industriel et Commercial (“CIC”) and BNP Paribas (“BNPP” and together with
Nordea, SEB, DVB, ABN, CA-CIB, DB and CIC, the “Mandated Lead Arrangers”, “we”
or “us”) that Genco Shipping & Trading Limited, a company incorporated in the
Republic of the Marshall Islands (the “Borrower” and, together with its
subsidiaries, the “Group”), intends to refinance certain existing indebtedness
of the Borrower and its subsidiaries pursuant to the Existing Credit Facilities
(as defined in the Summary of Indicative Terms and Conditions attached hereto as
Schedule I (the “Term Sheet”)) with the proceeds of a senior secured term loan
facility in the aggregate principal amount of up to $400,000,000 (the “Credit
Facility”). Capitalized terms used but not defined herein shall have the
meanings assigned to them in the Term Sheet.





1

--------------------------------------------------------------------------------

 



Please note that those matters that are not covered (i) herein (this commitment
letter, together with the Term Sheet, the “Commitment Letter”), (ii) in the
arrangement fee letter dated as of June 8, 2016 among the Mandated Lead
Arrangers and the Borrower (the “Arrangement Fee Letter”), (iii) in the agency
fee letter dated as of June 8, 2016 between Nordea and the Borrower (such agency
fee letter, together with the Arrangement Fee Letter, the “Fee Letters”) or (iv)
in the ABN side letter dated as of June 8, 2016 among the Mandated Lead
Arrangers and the Borrower (such side letter, together with the Commitment
Letter and the Fee Letters, the “Commitment Documents”) are subject to mutual
agreement of the parties hereto or thereto, as applicable.  The terms and
conditions of the Commitment Documents may be modified only in writing signed by
each of the parties hereto or thereto, as applicable.  Notwithstanding the
foregoing, the parties hereto agree that the Commitment Documents set forth in
clauses (ii), (iii) and (iv) above shall be deemed to have been amended as of
the date hereof to refer to this amended and restated Commitment Letter. 

1.         Commitment.

Subject to the terms and conditions set forth in the Commitment Documents, each
of Nordea, SEB, DVB, ABN, CA-CIB, DB, CIC and BNPP (each an “Lender” and
together, the “Lenders”), is pleased to confirm its (or its affiliate’s)
commitment to provide the portion of the Credit Facility set out below (the
“Commitments”):

Lender

    

Commitment

 

SEB

 

$


105,718,816.06 

 

DVB

 

$


86,506,765.22 

 

Nordea

 

$


63,983,645.09 

 

ABN

 

$


48,848,243.22 

 

CA-CIB

 

$


41,257,162.85 

 

DB

 

$


24,378,400.42 

 

CIC

 

$


17,356,770.53 

 

BNPP

 

$


11,950,196.62 

 

Total

 

$


400,000,000.00 

 

In addition, subject to the terms and conditions set forth in the Commitment
Documents (a) each Mandated Lead Arranger is pleased to confirm its agreement to
act as a lead arranger and bookrunner for the Credit Facility and (b) Nordea is
pleased to confirm its commitment to act as sole administrative agent (in such
capacity, the “Administrative Agent”), collateral agent (in such capacity, the
“Collateral Agent”) and co-ordinator (in such capacity, the “Co-ordinator”) for
the Credit Facility. The Co-ordinator, Mandated Lead Arrangers, Lenders,
Administrative Agent and Collateral Agent are herein collectively referred to as
the “Commitment Parties”.

The obligations of the Commitment Parties under this Commitment Letter are
several but not joint.  No Commitment Party is responsible for the obligations
of any other Commitment Party.  The failure by a Commitment Party to exercise
any rights hereunder shall not prejudice the rights of any other Commitment
Party hereunder.





2

--------------------------------------------------------------------------------

 



Each Lender reserves the right, in its sole discretion, to assign its commitment
hereunder to any of its affiliates, and any office or branch of any of its
affiliates, as it deems appropriate to consummate the transactions contemplated
hereby.

2.         Titles and Roles.

The parties hereto understand and agree, between themselves, that each Mandated
Lead Arranger shall be entitled to receive league table credit for acting as a
Mandated Lead Arranger.

You agree that no other agents, co-agents or arrangers will be appointed, no
other titles will be awarded and no compensation (other than that expressly
contemplated by this Commitment Letter and the Fee Letters) will be paid in
connection with the Credit Facility unless the Co-ordinator shall so agree,
although the Co-ordinator shall be permitted to designate (after consultation
with you) one or more Lenders as agents, co-agents or co-arrangers, as the case
may be, with respect to the Credit Facility, which Lenders shall have such
titles as may be determined by the Co-ordinator (after consultation with you).

3.         Other Services.

Subject to confidentiality limitations, nothing contained herein shall limit or
preclude any Mandated Lead Arranger or any of its affiliates from carrying on
any business with, providing banking or other financial services to, or from
participating in any capacity, including as an equity investor, in any party
whatsoever, including, without limitation, any competitor, supplier or customer
of you or any of your affiliates, or any other party that may have interests
different than or adverse to such parties.

You acknowledge and agree that each Mandated Lead Arranger: (a) may be providing
debt financing, equity capital or other services (including financial advisory
services) to other companies with which you or your affiliates may have
conflicting interests regarding the Transactions and otherwise; (b) may act,
without violation of its contractual obligations to you, as it deems appropriate
with respect to such other companies; and (c) has no obligation in connection
with the Transactions to use, or to furnish to you or your affiliates or
subsidiaries, confidential information obtained from other companies or
entities.  The Mandated Lead Arrangers shall use confidential information
obtained from you or your affiliates by virtue of the Transactions or its other
relationships with you solely for the purpose contemplated by this Commitment
Letter and shall not furnish any such information to any other companies or
entities except as permitted hereby or under the terms of the definitive Credit
Documentation. 

In connection with all aspects of the Transactions, you acknowledge and agree
that: (a) the Credit Facility and any related arranging or other services
contemplated in this Commitment Letter is an arm’s-length commercial transaction
between you and your affiliates, on the one hand, and the Mandated Lead
Arrangers, on the other hand, and you are capable of evaluating and
understanding and understand and accept the terms, risks and conditions of the
Credit Facility; (b) in connection with the process leading to the Credit
Facility, each Mandated Lead Arranger is and has been acting solely as a
principal and not as a financial advisor, agent or fiduciary, for you or any of
your affiliates, stockholders, creditors or employees or any other party; (c)
the Mandated Lead Arrangers have not assumed nor will they, singly or together,
assume an advisory, agency or

3

--------------------------------------------------------------------------------

 



fiduciary responsibility in your or your affiliates’ favor with respect to any
of the Transactions or the process leading thereto (irrespective of whether any
Mandated Lead Arranger has advised or is currently advising you or your
affiliates on other matters) and the Mandated Lead Arrangers have no obligation
to you or your affiliates with respect to the Transactions except those
obligations expressly set forth in this Commitment Letter; (d) the Mandated Lead
Arrangers and their respective affiliates may be engaged in a broad range of
transactions that involve interests that differ from yours and your affiliates
and the Mandated Lead Arrangers shall not have any obligation to disclose any of
such interests; and (e) the Mandated Lead Arrangers have not provided any legal,
accounting, regulatory or tax advice with respect to any of the Transactions and
you have consulted your own legal, accounting, regulatory and tax advisors to
the extent you have deemed appropriate. You hereby waive and release, to the
fullest extent permitted by law, any claims that you may have as of the date
hereof against each of the Mandated Lead Arrangers with respect to any breach or
alleged breach of agency or fiduciary duty.

Each Mandated Lead Arranger reserves the right to employ the services of its
affiliates in providing services contemplated by this Commitment Letter and to
allocate, in whole or in part, to its affiliates certain fees payable to such
Mandated Lead Arranger in such manner as it and its affiliates may agree in
their sole direction.  You acknowledge that the Mandated Lead Arrangers may
share with any of their respective affiliates, and such affiliates may share
with such Mandated Lead Arranger, any information related to the Transactions,
you and the Borrowers (and your and their respective affiliates), or any of the
matters contemplated hereby.  You also acknowledge that the Mandated Lead
Arrangers do not have any obligation to use in connection with the Credit
Facility, or to furnish to you, confidential information obtained by them from
any third party.

4.         Representations and Warranties; Information.

Until the Closing Date, you agree to actively assist and cooperate (and to use
your commercially reasonable efforts to cause all necessary persons to assist
and cooperate) with the Mandated Lead Arrangers in connection with the Credit
Facility.  Such assistance shall include, without limitation, providing any
Mandated Lead Arranger and any Lenders, promptly upon request, with all
information reasonably deemed necessary by any Mandated Lead Arranger or any
Lender to successfully consummate the Credit Facility, including, but not
limited to, projections and all information prepared by you or your affiliates
or advisors relating to the Credit Facility.

The Commitments shall automatically terminate if you, prior to the Closing Date,
make any payment, repayment or prepayment (other than (i) any scheduled interest
and  amortization payments to be made on or prior to November 15, 2016, (ii) any
mandatory prepayment pursuant to a sale, disposition or a total loss of a
vessel, (iii)  any payment under the Hayfin Credit Agreement up to the Maximum
Hayfin Prepayment Amount (it being understood that any such payment will reduce
the Maximum Hayfin Prepayment Amount) and (iv) any other payment, repayment or
prepayment otherwise approved or consented to by the Required Lenders (as
defined in the Term Sheet)) of any principal of a loan or advance under any of
the Existing Credit Facilities or Other Credit Agreements or create any security
or give any guarantee or other commitment or credit support (or procure or allow
any of your affiliates to do so) in favor of any lender or creditor of any
member of the Group.





4

--------------------------------------------------------------------------------

 



You represent, warrant and covenant that to the best of your knowledge (i) no
written information which has been or is hereafter furnished by you or on your
behalf in connection with the Group or the Credit Facility and (ii) no other
information given at information meetings and supplied or approved by you (such
written information and other information being referred to herein collectively
as the “Information”), in each case taken as a whole and as supplemented from
time to time contained (or, in the case of Information furnished after the date
hereof, will contain), as of the time it was (or hereafter is) furnished, any
misstatement of fact or omitted (or will omit) as of such time to state any fact
necessary to make the statements therein taken as a whole not materially
misleading, in the light of the circumstances under which they were (or
hereafter are) made; provided that, with respect to Information consisting of
statements, estimates and projections regarding the future performance of the
Group (collectively, the “Projections”), no representation, warranty or covenant
is made other than that the Projections have been (and, in the case of
Projections furnished after the date hereof, will be) prepared in good faith
based on assumptions believed to be reasonable at the time of preparation
thereof, it being understood that any such financial projections are subject to
significant uncertainties and contingencies, many of which are beyond your
control, and that no assurance can be given that any particular financial
projections will be realized, that actual results may differ significantly from
the projected results and that such differences may be material.  You agree to
supplement the Information and the Projections from time to time until the date
of the borrowing under the Credit Facility, as reasonably appropriate, so that
the representations and warranties in the preceding sentence remain
correct.  You understand that, in providing its commitment hereunder, each of
the Mandated Lead Arrangers will use and rely on the Information and the
Projections without independent verification thereof.

5.         Conditions Precedent.

Each Mandated Lead Arranger’s and Lender’s willingness to provide its Commitment
hereunder is subject to the satisfaction or waiver of the following: (a)
compliance by you with the terms of the Commitment Letter and the Fee Letters;
(b) since December 31, 2015, there not occurring or becoming known to the
Mandated Lead Arrangers any condition or circumstance, which the Mandated Lead
Arrangers or the Required Lenders (as defined in the Term Sheet) shall determine
has had, or could reasonably be expected to have, a material adverse effect on
the Transactions or on the business, property, assets, condition (financial or
otherwise) or prospects of (x) the Collateral Vessels (as defined in the Term
Sheet), (y) the Borrowers and the Guarantors (as defined in the Term Sheet)
taken as a whole or (z) the Group taken as a whole (each, a “Material Adverse
Effect”); (c) the Mandated Lead Arrangers not becoming aware (whether as a
result of their due diligence analyses and review or otherwise) after the date
hereof of any information not previously known to the Mandated Lead Arrangers
which is materially negative information with respect to the Transactions or the
business, property, assets, condition (financial or otherwise) or prospects of
the Collateral Vessels, the Borrowers and the Guarantors taken as a whole, or
the Group taken as a whole, or which is inconsistent in a material adverse
manner with any such information or other matter disclosed to the Mandated Lead
Arrangers prior to the date hereof, whether prior to or after the date of the
making of any initial loans under the Credit Facility; (d) the negotiation,
execution and delivery of a definitive credit agreement evidencing the Credit
Facility (together with related financing and security documentation, the
“Credit Documentation”) by the Borrower and each Guarantor reflecting and
consistent with the terms and conditions set forth in the Term Sheet and
otherwise reasonably satisfactory to the Borrower and the Lenders and the
satisfaction or waiver of the other conditions precedent



5

--------------------------------------------------------------------------------

 



contained therein; (e) the completion of the “onboarding” process described in
the last paragraph of the Term Sheet under the heading “IMPORTANT NOTICE” to the
satisfaction of each lender; and (f) the other conditions set forth or referred
to in the Conditions Precedent section of the Term Sheet.  Failure to satisfy
the conditions set forth in this paragraph on or prior to 11:59 p.m., New York
City time, on November 15, 2016 shall result in an automatic termination of this
Commitment Letter and the Commitments of each Lender set forth herein.

6.         Expenses; Indemnification.

To induce the Commitment Parties to issue this Commitment Letter and, if
relevant, to commence their coordination of the syndication efforts with you,
you hereby agree that all fees and expenses (including the reasonable fees,
value-added tax and expenses of counsels to the Mandated Lead Arrangers
(including counsels to the Mandated Lead Arrangers identified in the Term Sheet
and any local counsel in any relevant jurisdiction, it being acknowledged that
the Mandated Lead Arrangers and Lenders shall, in the aggregate, use the same
counsel) and consultants and travel expenses) of the Commitment Parties and
their respective affiliates arising in connection with this Commitment Letter
and in connection with the Credit Facility and other transactions described
herein (including in connection with our due diligence) shall be for your
account (and that you shall from time to time upon request from the Commitment
Parties reimburse them and their affiliates for all such fees and expenses paid
by them), whether or not all or any portion of the Credit Facility is made
available or definitive Credit Documentation is executed.  You further agree to
indemnify and hold harmless the Commitment Parties and each other agent or
co-agent (if any) designated by Co-ordinator with respect to the Credit Facility
(each, an “Agent”), each Lender and their respective affiliates and each
director, officer, employee, representative and agent thereof (each, an
“Indemnified Person”) from and against any and all actions, suits, proceedings
(including any investigations or inquiries), claims, losses, damages,
liabilities or expenses of any kind or nature whatsoever which may be incurred
by or asserted against or involve any Agent, any Lender or any other such
Indemnified Person as a result of or arising out of or in any way related to or
resulting from the Credit Facility or this Commitment Letter and, upon demand,
to pay and reimburse each Agent, each Lender and each other Indemnified Person
for any reasonable legal or other out-of-pocket expenses incurred in connection
with investigating, defending or preparing to defend any such action, suit,
proceeding (including any inquiry or investigation) or claim (whether or not any
Agent, any Lender or any other such Indemnified Person is a party to any action
or proceeding out of which any such expenses arise); provided,  however, that
you shall not have to indemnify any Indemnified Person against any loss, claim,
damage, expense or liability (i) to the extent same resulted from the gross
negligence or willful misconduct of the respective Indemnified Person (as
determined by a court of competent jurisdiction in a final and non-appealable
judgment) or (ii) to the extent resulting from any dispute not involving an act
or omission by you or any of your affiliates and solely among Indemnified
Persons (other than any claims against any Agent solely in its capacity as
Mandated Lead Arranger, Administrative Agent, Co-ordinator, arranger or other
similar role under the Credit Facility).  This Commitment Letter is issued for
your benefit only and no other person or entity may rely thereon.  Neither the
Agents nor any other Indemnified Person shall be responsible or liable to you or
any other person for (x) any determination made by it pursuant to this
Commitment Letter in the absence of gross negligence or willful misconduct on
the part of such person (as determined by a court of competent jurisdiction in a
final and non-appealable judgment) or (y) any consequential, indirect or
punitive damages which may be alleged as a result of this Commitment Letter or
the financing



6

--------------------------------------------------------------------------------

 



contemplated hereby. You also agree that no Indemnified Person shall have any
liability (whether direct or indirect, in contract or tort, or otherwise) to you
or your affiliates or to your or their respective equity holders or creditors
arising out of, related to or in connection with any aspect of the Credit
Facility, except to the extent such liability is determined in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Indemnified Person’s gross negligence or willful misconduct.  No
Indemnified Person shall be liable to you, your affiliates or any other person
for any damages arising from the use by others of materials obtained by
electronic means, except to the extent resulting from the gross negligence or
willful misconduct of such Indemnified Person (or any of its related parties) in
each case, as determined by a final non-appealable judgment of a court of
competent jurisdiction. 

You shall not, without the prior written consent of each Indemnified Person
affected thereby (which consent will not be unreasonably withheld), settle any
threatened or pending claim or action that would give rise to the right of any
Indemnified Person to claim indemnification hereunder unless such settlement (x)
includes a full and unconditional release of all liabilities arising out of such
claim or action against such Indemnified Person and (y) does not include any
statement as to or an admission of fault, culpability or failure to act by or on
behalf of any Indemnified Person.

7.         Confidentiality.

You agree that this Commitment Letter is for your confidential use only and
that, unless each of us has otherwise consented, neither its existence nor the
terms hereof will be disclosed by you to any person or entity other than your
officers, directors (including observers at your board of director meetings),
employees, accountants, attorneys and other advisors, and then only on a “need
to know” basis in connection with the transactions contemplated hereby and on a
confidential basis. Notwithstanding the foregoing, following your acceptance of
the provisions hereof and your return of an executed counterpart of this
Commitment Letter and the related Fee Letters to us as provided below (i) you
may make public disclosure of the existence and amount of the commitments
hereunder and of the identity of any Agent and Mandated Lead Arranger and of the
terms of the Term Sheet and (ii) you may make such other public disclosure of
the terms and conditions hereof as, and to the extent, you are required by law,
regulation, compulsory legal process or as requested by a governmental authority
or pursuant to the order of any court or administrative agency in any pending
legal or administrative proceeding, in the opinion of your counsel, to make.  If
this Commitment Letter is not accepted by you as provided below, please
immediately return this Commitment Letter and any Fee Letter (and any copies
hereof) to the undersigned.

8.         Waivers.

Subject to the terms and conditions set forth herein (a) from and after the
Commitment Letter Effective Date (as defined below), until the occurrence of a
Waiver Termination Event (as defined below), except in respect of a Change of
Control Trigger Event as defined in Schedule II (which waivers of such Change of
Control Trigger Event shall continue indefinitely), each Lender, in its capacity
as a lender and/or agent under the applicable Existing Credit Facilities hereby
agrees to waive compliance with those covenants and other provisions under the
Existing Credit Facilities and related security documents and guarantees
(collectively, the “Existing Credit Documentation”) expressly identified in
Schedule II to this Commitment





7

--------------------------------------------------------------------------------

 



Letter (the “Specified Covenants”) and (b) from and after the date hereof until
the occurrence of a Waiver Termination Event (such period, the “Liquidity Waiver
Period”), each Lender, in its capacity as a lender and/or agent under the
Existing Credit Facilities to which it is a party hereby agrees, notwithstanding
anything to the contrary set forth in the Existing Credit Facilities, that the
amount of cash and cash equivalents required to comply with the Specified
Liquidity Covenants (as defined in Schedule II) shall be the remainder of (x)
the amount per vessel (howsoever defined) set forth in the applicable Existing
Credit Facilities minus (y) the amount up to $250,000 per vessel (howsoever
defined in the applicable Existing Credit Facilities) which amount in this
clause (y) shall only be permitted to be withdrawn by the Group during the
Liquidity Waiver Period to pay expenses then due and payable to the extent that
the making of such payment would result in the Group having less than the sum of
(A) $41,250,000 of cash and cash equivalents (being the sum of the required
amounts under all Specified Liquidity Covenants in the aggregate under the
Existing Credit Facilities and similar covenants under the Other Credit
Agreements) and (B) the amount of the Debt Service Reserve (as defined in
Existing Facility VI); provided that (i) an officer of the Company sends an
email to the deposit account banks certifying the aggregate amount of expenses
to be paid and the pro rata per account amount to be withdrawn, (ii) the Group
shall be required to continue to comply with all cash management and other
requirements under the Existing Credit Facilities with respect to prepayments
and deposit of earnings and (iii) in no event shall the Group be entitled to
withdraw more than $10,000,000 in the aggregate during the Liquidity Waiver
Period pursuant to clause (y) above.

For purposes hereof, “Waiver Termination Event” shall mean the earliest to occur
of the following:

(i)        11:59 p.m., New York City time, on November 15, 2016;

(ii)       the date on which any member of the Group shall make a payment,
repayment or prepayment (other than (i) any scheduled interest and amortization
payments to be made on or prior to 11:59 p.m., New York City time, on November
15, 2016, (ii) any mandatory prepayment pursuant to a sale, disposition or a
total loss of a vessel, (iii) any payment under the Hayfin Credit Agreement up
to the Maximum Hayfin Prepayment Amount  and (iv) any other payment, repayment
or prepayment otherwise approved or consented to by the Co-ordinator) of any
principal of a loan or advance under any of the Existing Credit Facilities or
Other Credit Agreements or create any security or give any guarantee or other
commitment or credit support (or procures or allows any of its affiliates to do
so) in favor of any lender or creditor of any member of the Group;

(iii)     the occurrence of any event of default under any Existing Credit
Facility or Other Credit Agreement that is not otherwise waived or subject to a
forbearance;

(iv)      any enforcement action in respect of collateral or acceleration of
obligations is taken under any Existing Credit Facility or Other Credit
Agreement;

(v)       the cash and cash equivalents of the Borrower and its subsidiaries
shall be less than $25,000,000; and

(vi)      any of the Purchase Agreements shall cease to be in full force and
effect or any party thereto shall deny or disaffirm such party’s obligations
thereunder.





8

--------------------------------------------------------------------------------

 



Upon the occurrence of the Waiver Termination Event the waiver of the Specified
Covenants shall automatically terminate without the requirement of any demand,
presentment, protest or motion of any kind, all of which are hereby waived by
the Borrower.

The Borrower hereby agrees that, upon the occurrence of the Waiver Termination
Event, the Lenders may at any time, or from time to time, in their sole and
absolute discretion, exercise against any obligor under any Existing Credit
Document (and its properties) any or all of their rights, remedies, powers and
privileges under any and all, as the case may be, the Existing Credit Documents
or any other instrument or agreement referred therein, under applicable law or
otherwise, with respect to any Specified Covenant, any Waiver Termination Event
or any other event of default or event that could reasonably be expected to lead
to an event of default that the Lenders may become aware of hereafter or that
may occur from time to time hereafter, all of which rights, remedies, powers and
privileges are fully reserved by each Lender.

The waiver of the Specified Covenants on the terms set forth in this Section 8
(the “Waiver”) shall be effective only to the extent specifically set forth
herein and the Debtors acknowledge and agree that nothing in this Commitment
Letter, including the Waiver, and no actions undertaken by any Lender in
connection herewith or in connection with the Credit Facility shall in any way
(a) be construed as a waiver of any payments required to be made under any
Existing Credit Document (including, but not limited to, payments of any
principal, interest and fees) or a waiver of any breach or default other than as
specifically waived or modified herein, (b) affect the right of any Lender under
any Existing Credit Document to demand compliance by any obligor thereunder with
all terms and conditions of such Existing Credit Document, except as
specifically modified or waived by the Waiver, (c) be deemed a waiver of any
transaction or future action on the part of any obligor under any Existing
Credit Document requiring any Lenders’ or the required Lenders’ consent or
approval under such Existing Credit Document (except as contemplated by the
Waiver), or (d) except as waived or modified hereby, be deemed or construed to
be a waiver or release of, or a limitation upon, any Lender’s (under its
capacity as administrative agent, the security agent or the lenders under any
Existing Credit Document) exercise of any rights or remedies under such Existing
Credit Document, including without limitation rights to take enforcement
actions, whether arising as a consequence of any event of default or event which
could reasonably be excepted to lead to an event of default, which may now exist
or otherwise, under any Existing Credit Document, all such rights and remedies
hereby being expressly reserved.

The Borrower further agrees that except to the extent subject to the Waiver set
forth herein (y) it will not use the existence of this Commitment Letter or any
Fee Letter or any actions taken by any Lender in connection with the Credit
Facility as a basis to assert any claims or defenses of any kind or nature
against any Lender in connection with its respective rights and remedies under
any Existing Credit Document, including without limitation any Lender’s rights
to take enforcement actions, and (z) they hereby waive any and all such claims
or defenses.

The Borrower further agrees to provide weekly updates of its progress with
respect to the transactions related to the Equity Contribution, and the Borrower
and its Subsidiaries’ financial performance, including without limitation, their
consolidated cash balances and projected cash position on a monthly basis until
December 31, 2016.





9

--------------------------------------------------------------------------------

 



The Borrower further acknowledges that the Lenders are entitled to receive, have
received and may continue to receive information regarding the Group under or in
connection with the Existing Credit Documents.  The Debtors agree that nothing
in this Commitment Letter shall in any way impede, impair, limit or restrict any
Lender’s rights to obtain and use such information in any manner and for any
purpose permitted under the Existing Credit Documents.

The Borrower hereby represents and warrants that after giving effect to this
Commitment Letter (i) the representations and warranties of the obligors set
forth in the each of the Existing Credit Documents are true and correct in all
material respects on and as of the date hereof to the same extent as though made
on and as of such date except to the extent such representations and warranties
specifically relate to an earlier date and (ii) after giving effect to the
Waiver, no event has occurred and is continuing which constitutes a default or
event of default under any Existing Credit Document or which could reasonably be
expected to lead to an event of default.

The Borrower (a) affirms all of its obligations under each Existing Credit
Document as modified hereby and (b) agrees that this Commitment Letter and all
documents executed in connection herewith do not operate to reduce or discharge
its obligations any Existing Credit Document.

9.         Effectiveness.

Each Mandated Lead Arranger’s and Lender’s willingness to provide its Commitment
and each of the Waivers hereunder shall not be effective until the date (the
“Commitment Letter Effective Date”) on which each of the following conditions is
satisfied:

(a)        This Commitment Letter and the related Fee Letters are executed and
delivered by each party thereto (including the Borrower); and

(b)        The Administrative Agent shall have received true, complete and
correct copies of one or more purchase agreements (the “Purchase Agreements”)
satisfactory in form and substance to the Mandated Lead Arrangers, which shall
have been executed and delivered by affiliates of Apollo Global Management LLC,
Centerbridge Partners L.P. and Strategic Value Partners, LLC and/or other
existing or potential equity investors in the Borrower, providing for the
issuance of equity interests in the Borrower in exchange for aggregate gross
cash proceeds of not less than $125,000,000.

If the Commitment Effective Date does not occur on or before October 7, 2016,
this Commitment Letter (including, without limitation, the Waivers) shall
terminate.

Upon the occurrence of the Commitment Letter Effective Date, this Commitment
Letter shall amend, restate and supersede and replace in its entirety the
Amended and Restated Commitment Letter dated June 30, 2016 among the Mandated
Lead Arrangers and you, and such prior Commitment Letter shall be of no further
force or effect.

10.       Survival, etc.

The terms set forth in this Commitment Letter with respect to expense
reimbursement, indemnification, confidentiality, waiver of jury trial, waiver of
punitive damages



10

--------------------------------------------------------------------------------

 



and governing law shall survive any termination of this Commitment Letter
regardless of whether any definitive form of documentation shall be executed and
delivered.

The Commitment Documents (and your rights and obligations hereunder and
thereunder) shall not be assignable by you to any person or entity without the
prior written consent of each party hereto (and any purported assignment without
such consent shall be null and void).  The Commitment Documents may not be
amended or waived except by an instrument in writing signed by you and us.  Each
of the Commitment Documents may be executed in any number of counterparts, each
of which shall be an original and all of which, when taken together, shall
constitute one agreement.  Delivery of an executed signature page of any
Commitment Document by facsimile or electronic transmission (including .pdf)
shall be effective as delivery of a manually executed counterpart hereof or
thereof, as the case may be.  The Commitment Documents shall be governed by, and
construed in accordance with, the laws of the State of New York.  The Commitment
Documents set forth the entire agreement between the parties as to the matters
set forth herein and supersedes all prior communications, written or oral, with
respect to the matters herein.

EACH OF THE PARTIES HERETO HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT
TO ANY CLAIM, ACTION, SUIT OR PROCEEDING ARISING OUT OF OR CONTEMPLATED BY THIS
COMMITMENT LETTER OR THE FEE LETTERS.  YOU HEREBY SUBMIT TO THE NON-EXCLUSIVE
JURISDICTION OF THE FEDERAL AND NEW YORK STATE COURTS LOCATED IN THE COUNTY OF
NEW YORK IN CONNECTION WITH ANY DISPUTE RELATED TO THIS COMMITMENT LETTER, THE
FEE LETTERS OR ANY MATTERS CONTEMPLATED HEREBY OR THEREBY.

        

 



11

--------------------------------------------------------------------------------

 



 

 

 

 

Very truly yours,

 

 

 

NORDEA BANK FINLAND PLC, NEW YORK BRANCH

 

 

 

 

 

By

/s/ Erik Havnvik

 

 

Name:  Erik Havnvik

 

 

Title:  First Vice President

 

 

 

 

By

/s/ Martin Lunder

 

 

Name:  Martin Lunder

 

 

Title: Senior Vice President

 





Signature page to Genco Second Amended and Restated Commitment Letter

--------------------------------------------------------------------------------

 



 

 

 

 

SKANDINAVISKA ENSKILDA BANKEN AB (PUBL)

 

 

 

 

 

 

 

By:

/s/ Mats Holmström

 

 

Name:  Mats Holmström

 

 

Title: 

 

 

 

 

By:

/s/ Olof Kajerdt

 

 

Name:  Olof Kajerdt

 

 

Title: 

 





Signature page to Genco Second Amended and Restated Commitment Letter

--------------------------------------------------------------------------------

 



 

 

 

 

DVB BANK SE

 

 

 

 

 

By:

/s/ Alkaterini Zarkadoula

 

 

Name:  Alkaterini Zarkadoula

 

 

Title:  Vice President

 

 

 

By:

Sona Krijger-Dolbakyan

 

 

Name:  Sona Krijger-Dolbakyan

 

 

Title:  Vice President

 





Signature page to Genco Second Amended and Restated Commitment Letter

--------------------------------------------------------------------------------

 



rva

 

 

 

ABN AMRO CAPITAL USA LLC

 

 

 

 

 

By:

/s/ Urvashi Zutshi

 

 

Name: 

 

 

Title: 

 

 

 

 

By:

/s/ Jaap Kalverkamp

 

 

Name: 

 

 

Title: 

 





Signature page to Genco Second Amended and Restated Commitment Letter

--------------------------------------------------------------------------------

 



 

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK

 

 

 

 

 

By:

/s/ Y. Le Gourieres

 

 

Name:  Y. Le Gourieres

 

 

Title:  Director

 

 

 

 

By:

/s/ Eden Rahman

 

 

Name:  Eden Rahman

 

 

Title:  Vice President

 





Signature page to Genco Second Amended and Restated Commitment Letter

--------------------------------------------------------------------------------

 



 

DEUTSCHE BANK AG FILIALE DEUTSCHLANDGESCHÄFT

 

 

 

 

 

By:

/s/ Kerstin Seefeld

 

 

Name:  Seefeld

 

 

Title:  Director

 

 

 

 

By:

/s/ Bastian Duhmert

 

 

Name:  B. Duhmert

 

 

Title:  D.

 





Signature page to Genco Second Amended and Restated Commitment Letter

--------------------------------------------------------------------------------

 



 

CRÉDIT INDUSTRIEL ET COMMERCIAL

 

 

 

 

 

By:

/s/ Andrew McKuin

 

 

Name:  Andrew McKuin

 

 

Title:  Managing Director

 

 

 

 

By:

/s/ Adrienne Molloy

 

 

Name:  Adrienne Molloy

 

 

Title:  Managing Director

 





Signature page to Genco Second Amended and Restated Commitment Letter

--------------------------------------------------------------------------------

 



 

BNP PARIBAS

 

 

 

 

 

By:

/s/ Eric Dulcire

 

 

Name:  Dulcire Eric

 

 

Title:  Director

 

 

 

 

By:

/s/ Vincent Pascal

 

 

Name:  Pascal Vincent

 

 

Title:  Managing Director

 





Signature page to Genco Second Amended and Restated Commitment Letter

--------------------------------------------------------------------------------

 



Agreed to and Accepted this

6th day of October        , 2016:

 

GENCO SHIPPING & TRADING LIMITED

 

 

 

 

 

By:

/s/ Apostolos Zafolias

 

 

Name:

 

 

Title:

 

 

 



Signature page to Genco Second Amended and Restated Commitment Letter

--------------------------------------------------------------------------------

 

SCHEDULE II

Specified Covenants/Provisions

Facility

Specified Covenant/Provision (Section or Clause reference refer to Sections or
Clauses in the applicable Facility or, where indicated, the applicable guaranty
related to such Facility )

 

 

Existing Facility I

Clauses 10.13, 12.2.2(a), 12.2.2(b); Change of Control Trigger Event; Clauses
6.8(a) and 6.8(b) of the related Guarantee and Indemnity by Borrower to DVB Bank
SE

 

 

Existing Facility II

Clauses 10.13, 12.2.2(a), 12.2.2(b); Change of Control Trigger Event; Clauses
6.8(a) and 6.8(b) of the related Guarantee and Indemnity by Borrower to DVB Bank
SE

 

 

Existing Facility III

Clauses 12.2(d), 12.2(m), 16.1; Change of Control Trigger Event

 

 

Existing Facility IV

Sections 8.07(a) (except with respect to the requirement set forth in the second
proviso thereto), 8.07(c), 8.07(d); Change of Control Trigger Event

 

 

Existing Facility V

Clauses 10.10, 12.2.1(b), clause (f) of the conditions set forth in that certain
letter agreement dates 30 April 2015 from Deutsche Bank Luxembourg S.A. as agent
to the Borrower (setting forth the Leverage Ratio referred to therein); Change
of Control Trigger Event

 

 

Existing Facility VI

Clauses 17.14, 20.2(a), 20.2(b), Change of Control Trigger Event; Clauses 8.1,
8.2.1 and 8.2.2 of the related Guarantee by Borrower in favor of ABN Amro
Capital USA LLC

 

As used herein:

“Change of Control Trigger Event” means the occurrence of a Change of Control
(as defined in each Facility) that may be deemed to occur as a result of Apollo
Global Management LLC, Centerbridge Partners L.P. and/or Strategic Value
Partners, LLC and/or entities affiliated with any of them, communicating with
Borrower or among themselves or entering into agreements with Borrower or among
themselves with respect to the acquiring, holding, voting or disposing of shares
of the capital stock of Borrower, in each case in connection with the Equity
Contribution, which in turn may cause them to be considered a “group” as such
term is used in Section 13(d)(3) of the U.S. Securities Exchange Act of 1934
that would beneficially own shares representing more than 30% of the outstanding
voting or economic equity interests in Borrower.

“Specified Liquidity Covenant” means, (i) with respect to Existing Facility I,
Clause 12.2.1, (ii) with respect to Existing Facility II, Clause 12.2.1, (iii)
with respect to Existing Facility III, Clause 10.2(c), (iv) with respect to
Existing Facility IV, the requirement set forth in the second proviso to Clause
8.07(a), (v) with respect to Existing Facility V, Clause 12.2.1(a), and (vi)
with respect to Existing Facility VI, Clause 20.1.

 

--------------------------------------------------------------------------------